Appeal, by permission, from an order of the Appellate Term, affirming a judgment of the City Court of the City of New York, County of Kings, which dismissed the complaint at the close of the entire case, in an action to recover disability benefits under a policy of insurance. Order reversed on the law, the judgments of the City Court reversed, and a new trial ordered, with costs in this court and in the Appellate Term to abide the event. There was proof that during the period of claimed disability involved in this action the plaintiff suffered epileptic attacks or seizures with such frequency as to present a question of fact for a jury as to whether, under all the proof, plaintiff was permanently or totally disabled; and whether or not engaging in any employment would increase the frequency of such seizures and endanger his life. (McGrail v. Equitable Life Assurance Society, 292 N. Y. 419.) The trial court erred in excluding testimony of lay witnesses as to what they observed in respect of seizures during the period relevant to this action. Other claimed errors need not be considered as they may not recur on a new trial. Hagarty, Acting P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur.